Case 1:18-cv-20866-RNS Document 215 Entered on FLSD Docket 05/28/2021 Page 1 of 1




                           United States District Court
                                     for the
                           Southern District of Florida

   Julian Fernau, and others,           )
   Plaintiffs,                          )
                                        )
   v.                                   ) Civil Action No. 18-20866-Civ-Scola
                                        )
   Enchante Beauty Products, Inc.       )
   and others, Defendants.              )
        Order Adopting the Magistrate’s Report and Recommendations
         This matter was referred to United States Magistrate Judge Chris M.
  McAliley for a report and recommendation on the Defendants’ motions for
  supplemental attorneys’ fees (ECF No. 200) and for appellate attorneys’ fees
  (ECF No. 210). On May 12, 2021, Judge McAliley issued a report,
  recommending that the Court grant the motion for supplemental attorneys’ fees
  in the amount of $11,650.00 and grant in part the motion for appellate
  attorneys’ fees in the amount of $41,612.50. (Report & Recommendations,
  ECF No. 213.) No objections to the report have been filed and the time to object
  has passed. Having considered Judge McAliley’s report, the record, and the
  relevant legal authorities, the Court finds Judge McAliley’s report and
  recommendation cogent and compelling.
         Judge McAliley’s report and recommendation is affirmed and adopted
  (ECF No. 213). The Court grants the Defendants’ motion for supplemental
  attorneys’ fees in the amount of $11,650.00 (ECF No. 200) and grants in part
  the Defendants’ motion for appellate attorneys’ fees in the amount of
  $41,612.50 (ECF No. 210). In her report, Judge McAliley recommended the
  appellate attorneys’ fee award be in favor of Defendant Lamus only as the
  Defendants advise that Lamus alone was responsible for all fees incurred by
  the Defendants on appeal. The Court agrees with this recommendation.
  Moreover, consistent with the Court’s prior order, the Court finds the
  supplemental and appellate fees at issue in this order are payable jointly and
  severally by the Plaintiffs. (See ECF No. 214.)
        Done and ordered at Miami, Florida, on May 27, 2021.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
